Silverman, J. (concurring).
It is not clear to me that the recent amendment to section 226-b of the Real Property Law takes away from a tenant his common-law right to assign or sublease his interest in the absence of a lease provision restricting that right. Of course, that is a wholly different question from the question whether the assignee or sublessee has a right to a renewal lease at the expiration of the term under rent stabilization, i.e., whether the assignor or sublessor can transfer his right to a renewal lease under rent stabilization. And perhaps just as puz*230zling is the question whether the assignor or sublessor validly retains the right of renewal.
However, the facts in this case are incomprehensible to me: I do not understand how it is possible to have a rent-stabilized tenant without a lease. Rent-stabilized tenants are supposed to be offered renewal leases for given terms. When does the term of this rent-stabilized tenant expire? Are we dealing with a month-to-month tenancy? It may even be that by now the tenant’s term has expired or soon will, if the term can be ascertained. Further, if the “sublessee” is still in possession, is it a sublease or an assignment? And if the term has expired, are we not really concerned about the right of renewal?
In the circumstances, I agree that the case should be remanded for a fuller exploration of the facts.
Ross and Alexander, JJ., concur with Murphy, P. J.; Silverman and Fein, JJ., concur in a separate opinion by Silverman, J.
Order, Appellate Term of the Supreme Court, First Department, entered on May 11,1983, unanimously reversed, on the law and the facts, and the matter remanded for a new trial under the ETPA, without costs and without disbursements. Prior to that new trial, the landlord appellant may examine both the tenant and the subtenant. If the tenant is unable to appear in New York City for his deposition, then the landlord appellant may examine him by alternative means in Brazil.